PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Donner et al.
Application No. 17/006,778
Filed: 28 Aug 2020
For: SYSTEMS AND METHODS FOR COLLECTING, PROCESSING, OPTIMIZING, AND PREPARING STEM CELLS FOR FURTHER USE
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the under 37 CFR 1.53(e), filed November 9, 2020.

On September 10, 2020, the Office mailed a Notice of Incomplete Nonprovisional Application (Notice) indicating that the application had not been accorded a filing date because the application as filed did not include a specification, as required per 35 USC 112. The Notice further states that if the application contains a priority claim under 37 CFR 1.55 or benefit claim under 37 CFR 1.78 of a prior-filed application that was present on the filing date of the application and applicant wants to rely on 37 CFR 1.57(b) to add inadvertently omitted material to the above-identified application, applicant must file a petition under 37 CFR 1.53(e) accompanied by the petition fee set forth in 37 CFR 1.17(f) within TWO MONTHS of the date of the Notice.

Petitioners assert that the application as filed claimed the benefit of a prior-filed provisional App. No. 62/893,032, filed August 28, 2019. Petitioners seek to rely on the incorporation by reference provisions of 37 CFR 1.57(b) to maintain the earlier filing date of August 28, 2020 and submit the inadvertently omitted specification.

In accordance with 37 CFR 1.57(b):

Subject to the conditions and requirements of this paragraph, if all or a portion of the specification or drawing(s) is inadvertently omitted from an application, but the application contains a claim under § 1.55 for priority of a prior-filed foreign application or a claim under § 1.78 for the benefit of a prior-filed provisional, nonprovisional, international application, or international design application, that was present on the filing date of the application, and the inadvertently omitted portion of the specification or drawing(s) is completely contained in the prior-filed application, the claim under § 1.55 or 1.78 shall also be considered an incorporation by reference of the prior-filed application as to the inadvertently omitted portion of the specification or drawing(s).

(1) The application must be amended to include the inadvertently omitted portion of the specification or drawing(s) within any time period set by the Office, but in no case later than the close of prosecution as defined by § 1.114(b), or abandonment of the application, whichever occurs earlier. The applicant is also required to:

(i) Supply a copy of the prior-filed application, except where the prior-filed application is an application filed under 35 U.S.C. 111;
(ii) Supply an English language translation of any prior-filed application that is in a language other than English; and
(iii) Identify where the inadvertently omitted portion of the specification or drawings can be found in the prior-filed application.

The petition fails to satisfy 37 CFR 1.57(b)(1). The instant petition is not accompanied by the required amendment. Further, petition does not satisfy requirement satisfy 37 CFR 1.57(b)(iii).

In view thereof, the petition under 37 CFR 1.57(b) is hereby DISMISSED.

Any request for reconsideration of this decision must be submitted within TWO MONTHS of the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are permitted.

The request for reconsideration does not require a new petition fee and must satisfy 37 CFR 1.57(b) and 1.57(b)(iii).

Telephone inquiries relating to this decision should be directed to the undersigned at (571) 272-3205. 

/Alesia M. Brown/

Alesia M. Brown
Attorney Advisor
Office of Petitions